Simrall, J.,
delivered the opinion of the court.
The board of supervisors of De Soto county filed a bill in chancery against the board of supervisors of Tate and Marshall counties, having for its object an ascertainment of indebtedness due to the county of De Soto, growing out of the formation of Tate county, and for a decree against the defendants according to respective liabilities for its payment.
The county of Tate was created by the act of the 15th of April 1873. It was composed of territory derived almost exclusively from De Soto. De Soto was divided nearly equally, both in territory and in the taxable value of property. A small strip was cut off from Marshall, but that was compensated for by the *591addition of an equal area of territory taken from De Soto and annexed to Marshall. This was accomplished by the 14th section which declares that it is in lieu of that portion of Marshall detached in the formation of Tate.
The bill alleges that at the time of the division of De Soto and the formation of Tate county, the debt of the former amounted to something over $8,000. The 8th section of the act referred to provides that Tate county shall pay its proportion of the debts of the counties respectively, from which it is formed, the proportion to be ascertained by the assessed value of the real and personal property within its limits. It shall receive also its proportion of the county and school funds. The complainant alleges that shortly after the organization of the new county, its board of supervisors, in conjunction with the authorities of De Soto county, took amicable measures to adjust the amount of the indebtedness, and to that end, commissioners were appointed to ascertain the amount, and also the taxable value of the property, real and personal, of the respective counties. The commissioners made a report on both subjects, which was approved by the board of supervisors of De Soto county, but was unsatisfactory to the board of supervisors of Tate, which did not adopt it, and will not pay the indebtedness unless compelled by law. This suit has grown out of a difference of opinion between these counties as to the true meaning of the 8th section of the act of April 15, 1873, in connection with the 1st and 14th sections. The 1st section defines the boundaries. The 14th section restores to Marshall county by an addition of part of De Soto to it, and what had been taken from it to form Tate which, practically, makes the entire new county consist of territory derived from De Soto. The dominant idea pervading the 8th section is, that the property and people comprehended in Tate county shall pay a part of the debts of the counties out of which it was formed, according to the rule of apportionment prescribed, viz.: The value of its property, real and personal, as compared with the like proportion in the other counties as they were, after the loss of their territory. That is the *592rendering of the section according to the grammatical and ordinary meaning of the words.
But that result, so far as Marshall is interested, is modified by a restoration to her of a full equivalent in area of territory and taxable property (an excess, the bill avers, of the latter), of what had been subtracted from her ; but this has been at the expense of De Soto.
Since Marshall has not lost by this exchange of territory, but had after the formation of Tate, as much taxable property as she had before, there is no equitable ground on which she could claim that Tate should pay a part of her debt. The debt of De Soto at the time of the division of the county was contracted on the faith of its entire property and population, and, we may suppose, for the common benefit.
The 8th section intends that this indebtedness should be apportioned, and that the population and taxable property which had been withdrawn should carry along with them a just quota of the old county debt. The burden of this debt is imposed on the entire county of Tate. This imposition is made because De Soto has been deprived of half of her ability to pay.
Marshall, as we have seen, under the operation of the 14th section, has not been at all diminished in her tax-paying ability.
The legislature has seeu fit to cut off a small part of De Soto and annex it to Marshall, without requiring Marshall to pay any part of the indebtedness of De Soto. The equities of these local
communities perhaps would have been more equalized by exacting of Marshall an aliquot payment of the debt of De Soto, but that has not been done.
We are of opinion that, on the case made in the bill, De Soto county has a right to recover from the county of Tate such a sum as will impose on the latter so much of the debt of De Soto existing at the time of the formation of the new county, as the proportion of the value of the property, real and personal, of the latter bears to the value of the like property in De Soto, as that county was, after the creation of the new one.
*593It has also been objected that a court of law has exclusive jurisdiction of the subject matter. It is not enough that a suit might be brought at law, but whether that court can afford full, complete and adequate remedy. The matter to be investigated demands calculations which but few are competent to make, and that depends on the result of an account of the county finances and expenditures and liabilities, but these accounts and investigations are touching matters in which the three counties are interested.
When several parties are interested in the account to be taken, to prevent a multipicitv of suits, resort may be had to a court of equity. 1 Story Eq., ch. 8, § 446, et seq.
Here the three counties were interested. All their rights could be investigated in this suit and one decree conclude all.
The decree overruling the demurrer is affirmed.